EXHIBIT 10.11

 

STATE OF GEORGIA    )       )    COUNTY OF RICHMOND    )   

EXECUTIVE SALARY CONTINUATION AND PARTICIPATION AGREEMENT

THIS AGREEMENT, made and entered into this 15th day of October, 2003
(hereinafter called the “Agreement” or “Participation Agreement” in this
document) by and between Georgia Bank & Trust Company of Augusta, a banking
corporation organized and existing under the laws of the State of Georgia
(hereinafter called the “Bank”), and Ronald L. Thigpen, (hereinafter called the
“Executive”).

WITNESSETH:

WHEREAS, the Executive is in the employ of the Bank serving as an executive
officer, and

WHEREAS, the experience of the Executive, his knowledge of the affairs of the
Bank, his reputation and contacts in the industry are so valuable that assurance
of his continued services is essential for the future growth and profits of the
Bank it is in the best interests of the Bank to arrange terms of continued
employment for the Executive so as to reasonably assure him remaining in the
Bank’s employment during his lifetime or until the age of retirement; and

WHEREAS, it is the desire of the Bank that the services of the Executive be
retained as herein provided; and

WHEREAS, the Bank has established a Non-Qualified Defined Benefit Plan
(hereinafter called the “Plan”) as of the first day of October, 2000;

WHEREAS, the Executive accepts the Bank’s invitation to participate in the Plan
and hereby acknowledges having read the Plan, understood its terms, understood
that benefits will be paid pursuant to the Plan only under certain circumstances
described therein, understood that the Executive is a general creditor of the
Bank, or its successors and assigns, and that the Executive has no interest in
specific assets owned by the Bank;

WHEREAS, the Executive is willing to continue in the employ of the Bank provided
the Bank agrees to pay him or his beneficiaries certain benefits in accordance
with the terms and conditions hereafter set forth;

 

146



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the services to be performed in the future,
as well as the mutual promise and covenants herein contained, it is agreed as
follows:

ARTICLE 1.

Definitions

 

1.1. Beneficiary – The term Beneficiary shall mean the person or persons whom
the Executive shall designate in writing to receive the benefits provided
hereunder and as further designated on the Executive’s Beneficiary Designation
shown as Schedule “C” hereto.

 

1.2. Disability – The term Disability shall mean an inability to substantially
perform the usual and regular duties performed by the Executive as an employee
of the Bank. Such disability may be caused by either illness or injury and
includes mental disabilities. For purposes of this Agreement the determination
of the Executive’s disability shall be made solely by the Board of Directors of
the Bank without participation by the alleged disabled Executive. Such a
determination by the Board of Directors shall be final and conclusive on all
parties hereto.

 

1.3. Named Fiduciary and Plan Administrator – Subject to the direction of the
Compensation Committee of the Board of Directors of the Bank, the Secretary of
the Bank is hereby designated as the Named Fiduciary and the Chief Operating
Officer as the Plan Administrator of this Plan.

ARTICLE 2.

Terms of Employment

 

2.1. Employment – The Bank agrees to employ the Executive in such capacity as
the Bank may from time to time determine. The Executive will continue in the
employ of the Bank in such capacity and with such duties and responsibilities as
may be assigned to him, and with such compensation as may be determined from
time to time by the Board of directors of the Bank.

 

2.2. Full Efforts – The Executive agrees to devote his full time and attention
exclusively to the business and affairs of the Bank, except during vacation
periods, and to use his best efforts to furnish faithful and satisfactory
services to the Bank.

 

2.3. Fringe Benefits – The salary continuation benefits provided by this
Agreement are granted by the Bank as a fringe benefit to the Executive and are
not part of any salary reduction plan or any arrangement deferring a bonus or a
salary increase. The Executive has no option to take any current payment or
bonus in lieu of these salary continuation benefits.

 

147



--------------------------------------------------------------------------------

ARTICLE 3.

Benefits

 

3.1. Retirement – If the Executive shall continue in the employment of the Bank
until he attains the age of sixty-five (65), he may retire from active daily
employment as of the first day of the month next following attainment of
sixty-five (65) or upon such later date as may be mutually agreed upon by the
Executive and the Bank. After age fifty-five (55) the Executive may take Early
Retirement (as defined in the Plan) and receive a reduced benefit payment based
upon the vesting schedule attached hereto as Schedule “A”.

 

3.2. Payment – The Bank agrees that upon such retirement it will pay to the
Executive the annual sum of sixty thousand dollars ($60,000), payable monthly on
the first day of each month following such retirement for a period of two
hundred forty (240) months; subject to the conditions and limitations
hereinafter set forth.

 

3.3. Death After Retirement – The Bank agrees that if the Executive shall so
retire or if the Executive should become disabled in accordance with
Section 3.5, but shall die before receiving the full amount of monthly payments
to which he is entitled hereunder, it will continue to make such monthly
payments to the Executive’s designated Beneficiary for the remaining period. The
Executive shall execute a Beneficiary Designation as shown on the attached
Schedule “C”, but if a valid Beneficiary Designation is not in effect, the
payment shall be made to the Executive’s surviving spouse or, if none, said
payments shall be made to the duly qualified personal representative, executor
or administrator of his estate. Bank may, at its option, make a lump sum payment
based upon the present value of remaining benefit.

 

3.4. [Intentionally Omitted]

 

3.5. Death or Disability Prior to Retirement – In the event the Executive should
die or become disabled while actively employed by the bank, at any time after
the date of this Agreement but prior to him attaining the age of sixty-five
(65) years, the Executive will be considered to be fully vested in the annual
benefit amount set forth in Schedule “A” corresponding with the year in which
the death occurred or the Disability commenced, payable monthly for 240 months
to Executive (in the case of Disability) or to the Executive’s beneficiary or
estate as contemplated by Section 3.3 above (in the case of death) commencing
sixty (60) days after death or the determination of Disability. Bank may, at its
option, make a lump sum payment based upon the present value of remaining
benefit.

 

148



--------------------------------------------------------------------------------

ARTICLE 4.

Termination

 

4.1. Termination of Employment – The Bank reserves the right to terminate the
employment of the Executive at any time prior to retirement. In the event that
the employment of the Executive shall terminate prior to him attaining age
sixty-five (65), other than by reason of his disability or his death, the
Executive shall be entitled to the following benefits under the following
circumstances:

 

  4.1.1. If the Executive is terminated with Reasonable Cause, Executive shall
receive no benefit under this Agreement and shall lose any right to any benefit
vested at the time of termination.

 

  4.1.2. If the Executive voluntarily terminates employment with the Bank prior
to the age of fifty-five (55), Executive shall receive no benefit under this
Agreement and shall lose any right to any benefit vested at the time of
termination. If the Executive voluntarily terminates employment with the Bank
prior to retirement after Executive has attained the age of fifty-five (55) and
Executive has been employed by the Bank for a period of at least one (1) year
from the date of this Agreement, the Executive will be considered vested in the
annual benefit amount set forth in Schedule “A” attached hereto and made a part
hereof corresponding with the year in which the Executive’s employment is
terminated. In the event of Executive’s voluntary termination as described
herein, the Bank will pay such amount to the Executive over the time period and
subject to the conditions applicable to Section 3.2, provided however, the Bank
shall have the right to prepay this obligation in full.

 

  4.1.3.

Anything hereinabove to the contrary notwithstanding, if the Bank terminates the
Executive’s employment involuntarily for any reason other than “Reasonable
cause,” defined below, or if the Bank undertakes any action or course of action
designed to induce the Executive to terminate his employment (e.g., reducing the
Executive’s title or responsibilities, reducing the Executive’s compensation
disproportionately as compared to reductions for other Bank executives), the
Bank shall pay to the Executive the retirement benefits described in 3.2. The
benefits shall be paid commencing on the Executive’s 65th birthday. “Reasonable
cause” means the Executive’s gross negligence, fraud or conviction for any
willful violation of any law or significant regulatory policy, committed in
connection with the Executive’s employment and

 

149



--------------------------------------------------------------------------------

 

resulting in a material adverse effect on the Bank. “Reasonable cause” shall not
include ordinary negligence or failure to act, whether due to an error in
judgment or otherwise, if the Executive has exercised substantial efforts in
good faith to perform the duties reasonably assigned or appropriate to the
position.

 

  4.1.4. Anything hereinabove to the contrary notwithstanding, if the Executive
is not fully vested in the amount set forth in Schedule “A”, he or she shall
become fully vested in the benefit payment previously described in Section 3.2
in the event of a transfer in the controlling ownership or sale of the Bank or
its parent (a “change of control”). This benefit shall remain an obligation of
the Bank and its successors regardless of a change of control or continue
employment of the Executive after the change of control. From and after the
occurrence of a change of control, the Bank shall pay all reasonable legal fees
and expenses incurred by the Executive seeking to obtain or enforce any right or
benefit provided by this Agreement promptly from time to time, at the
Executive’s request, as such fees and expenses are incurred; provided, however,
that the Executive shall be required to reimburse the Bank for any such fees and
expenses if a court or any other adjudicator agreed to by the parties determines
that the Executive’s claim is without substantial merit. The Executive shall not
be requires to pay any legal fees or expenses incurred by the Bank in connection
with any claim or controversy arising out of or relating to this Agreement, or
any breach thereof.

 

4.2. Termination of Agreement by Reason of Changes in Law – The Bank is entering
into this Agreement upon the assumption that certain existing tax laws will
continue in effect in substantially their current form. In the event of any
changes in such federal laws, the Bank shall have an option to terminate or
modify this Agreement. Provided, however, that the Executive shall be entitled
to at least the same amounts as he would have been entitled to under Article 3
hereof. The payment of said amount shall be made upon such terms and conditions
and, at such time as the Bank shall determine, but in no event commencing no
later than age sixty-five (65).

 

4.3.

Competition with Bank – Anything in this Agreement to the contrary
notwithstanding (but subject to the following proviso), if the Executive,
directly or indirectly, at any time after the execution of this Agreement, owns,
manages, operates, joins, controls or participates in or is employed by or gives
consultation or advice to or extends credit to (other than through insured
deposits) or otherwise is connected in any manner, directly or indirectly with,
any bank, financial institution, firm, person, sole proprietorship, partnership,
corporation, company or other entity (other than the Bank or entities controlled
or under common control with the Bank)

 

150



--------------------------------------------------------------------------------

 

that provides financial services, including, without limitation, retail or
commercial lending services, and has an office within 50 miles or any banking
location of the Bank or any of its affiliates, then the Bank shall have the
option, in its sole and absolute discretion, to terminate the Executive’s right
to receive any benefits under this Agreement (and, to the extent Executive may
already have begun receiving benefits hereunder, terminate Executive’s right to
receive any further benefits hereunder); provided, however, that (i) this
Section 4.3 shall be of no further force and effect after a change of control
occurs, (ii) this Section 4.3 shall not apply if Executive’s employment with
Bank is terminated by the Bank other than for reasonable cause prior to age 65
of the Executive and (iii) nothing in this Section 4.3 shall prohibit the
Executive from owning less than one percent (1%) of the outstanding shares of
any company whose common stock is publicly traded.

ARTICLE 5.

Miscellaneous

 

5.1. Nonassignability – Neither the Executive, his spouse, nor any other
beneficiary under this Agreement shall have any power or right to transfer,
assign, anticipate, hypothecate, mortgage, commute, modify, or otherwise
encumber in advance any of the benefits payable hereunder, nor shall any of said
benefits be subject to seizure for the payment of any debts, judgments, alimony
or separate maintenance, owned by the Executive or his beneficiary or any of
them, or be transferable by operation of law in the event of bankruptcy,
insolvency or otherwise.

 

5.2. Claims Procedure – The Bank shall make all determinations as to rights to
benefits under this Agreement. Any decision by the Bank denying a claim by the
Executive or his beneficiary for benefits under this Agreement shall be stated
in writing and delivered or mailed to the Executive or such beneficiary. Such
decision shall set forth the specific reasons for the denial, written to the
best of the Corporation’s ability in a manner calculated to be understood
without legal or actuarial counsel. In addition, the Bank shall provide a
reasonable opportunity to the Executive or such beneficiary for full and fair
review of the decision denying such claim.

 

5.3. Unsecured General Creditor – The Executive and his beneficiary shall have
no legal right or equitable rights, interests, or claims in or to any property
or assets of the Bank. No assets of the Bank shall be held under any trust for
the benefit of the Executive or his beneficiaries or held in any way as security
for the fulfilling of the obligations of the Bank under this plan. All of the
Bank’s assets shall be and remain the general, unpledged, unrestricted assets of
the Bank. The Bank’s obligation under this plan shall be that of an unfunded and
unsecured promise by the Bank to pay money in the future. Executives and their
beneficiaries shall be unsecured general creditors with respect to any benefits
hereunder.

 

151



--------------------------------------------------------------------------------

5.4. Reorganization – The Bank shall not merge or consolidate into or with
another Bank, or reorganize, or sell substantially all of its assets to another
Bank, firm, or person unless and until such succeeding or continuing Bank, firm,
or person agrees to assume and discharge the obligations of the Bank under this
Agreement. Upon the occurrence of such event, the term “Bank” as used in this
Agreement shall be deemed to refer to such successor or survivor Bank.

 

5.5. Binding Effect – This Agreement shall be binding upon and inure to the
benefits of the Executive and his personal representatives, and the Bank and any
successor organization, which shall succeed to substantially all of its assets
and business.

 

5.6. Not a Contract of Employment – This agreement shall not be deemed to
constitute a contract of employment between the parties hereto, nor shall any
provision hereof restrict the right of the Bank to discharge the Executive, or
restrict the right of the Executive to terminate his employment.

ARTICLE 6.

Participation in Plan

Acceptance of Invitation to Participate in the Plan - The Executive hereby
agrees to accept the invitation of the Bank to participate in the Plan, subject
to its terms and conditions as set forth therein.

IN WITNESS WHEREOF, the Bank has caused this Agreement to be duly executed by
its proper officer and the Executive has hereunto set his hand at Augusta,
Georgia, the day and year first above written.

 

Georgia Bank & Trust Company of Augusta By:  

/s/ R. Daniel Blanton

Its:   President and CEO EXECUTIVE:  

/s/ Ronald L. Thigpen

 

152



--------------------------------------------------------------------------------

SCHEDULE “A”

 

Year

  

Vested Annual Benefit

(payable monthly)

1

   $6,000

2

   $12,000

3

   $18,000

4

   $24,000

5

   $30,000

6

   $36,000

7

   $42,000

8

   $48,000

9

   $54,000

10

   $60,000

 

153



--------------------------------------------------------------------------------

SCHEDULE B

[INTENTIONALLY OMITTED]

 

154



--------------------------------------------------------------------------------

SCHEDULE “C”

BENEFICIARY DESIGNATION NOTICE

FOR

EXECUTIVE SALARY CONTINUATION AND

PARTICIPATION AGREEMENT

To the Plan Administrator of the Georgia Bank & Trust Company Non-Qualified
Defined Benefit Plan for the benefit of Ronald L. Thigpen:

Pursuant to the Provisions of my Executive Salary Continuation and Participation
Agreement with Georgia Bank & Trust Company of Augusta dated October 15, 2003
permitting the designation of a beneficiary or beneficiaries by a participant, I
hereby designate the following persons and entities as primary and secondary
beneficiaries of any benefit under said Agreement payable by reason of my death:

Primary Beneficiary:

 

Name

  

Social Security Number

  

Relationship

           

Secondary (Contingent) Beneficiary:

 

Name

  

Social Security Number

  

Relationship

           

THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION IS HEREBY RESERVED.
ALL PRIOR DESIGNATIONS, IF ANY, OF BENEFICIARIES AND SECONDARY BENEFICIARIES ARE
HEREBY REVOKED.

The Plan Administrator shall pay all sums payable under the Agreement by reason
of my death to the Primary Beneficiary, if he or she survives me, and if no
Primary Beneficiary shall survive me, then to the Secondary Beneficiary, and if
no named beneficiary survives me, then the Plan Administrator shall pay all
amounts in accordance with the terms of the Executive Salary Continuation and
Participation Agreement dated October 15, 2003. In the event that a named
beneficiary survives me and dies prior to receiving the entire benefit payable
under said Agreement, then and in that event, the remaining unpaid benefit,
payable according to the terms of the Agreement, shall be payable to the
personal representatives of the estate of said deceased beneficiary, who survive
me, but die prior to receiving the total benefit.

 

 

    

 

Date of Designation      Signature of Executive

 

155